DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
Response to Amendment
In the amendment dated 10/28/2020, the following has occurred: Claims 1-2, 8, and 15-16 have been amended.
Claims 1-7 and 15-22 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 10/28/2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1, 4-7, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable by Urry, US 5962163, in view of Durkot et al., US 20070248879 (as cited on the IDS filed 1/13/21).
As to Claim 1:
	Urry discloses an electrochemical cell (see “battery cell 10”, Col. 2, lines 61-67, Figs. 1-3) comprising: 
a container (see “a steel can 12”, Col. 2, lines 61-67, Figs. 1-3);
a cathode forming a hollow cylinder and having a cathode outer surface adjacent an inner surface of the container and a cathode inner surface defining an interior portion of the cathode (see “cathode 20…”, Col. 3, lines 1-12, Figs. 1-5);
an anode positioned within the interior portion of the cathode, wherein the anode defines an anode outer surface adjacent the cathode inner surface and a central portion (see “swelling nuggets 44 along the central portion of anode 24… concentrate the high density zinc powder at the outer peripheral region of anode 24… At the outer peripheral region of the cell is an increased concentration of zinc particles”, Col. 5, lines 12-50, Fig. 5);
a separator disposed between the anode outer surface and the cathode inner surface (see “cathode 20… separator 22… anode 24…”, Col. 3, lines 1-12, Figs. 1-5); and
an electrolyte (see “electrolyte…” Col. 3, line 54 to Col. 4, line 32, Abstract);
wherein the anode comprises at least two anode portions, wherein:
a first anode portion located adjacent the separator and consists of a first anode formulation having a first charge transfer resistance; and a second anode portion located at the anode central portion and consists of a second anode formulation having a second charge transfer resistance that is lower than the first charge transfer resistance (see “swelling nuggets 44 along the central portion of anode 24… concentrate the high density zinc powder at the outer peripheral region of anode 24… At the outer peripheral region of the cell is an increased concentration of zinc particles”, Col. 5, lines 12-50, Fig. 5; see “anode 24 is a gel type anode... formed of nonamalgamated zinc powder, a gelling agent, and all other additives… viscosity binder… polyacrylic acid… anode additives may include corrosion preventives such as sodium silicate and indicium hydroxide… “, Col. 3, lines 13-25 – note that since the applicant does not disclose any specific charge transfer resistance, the disclosure of the above materials in the composition that has a radial concentration reads on the recited limitation.  Furthermore, charge transfer resistance material is interpreted as any material that aid in any way in the charge transfer and additives such as binder and corrosion preventives are aiding in the charge transfer as they affects the electrical characteristics of the electrode); and

    PNG
    media_image1.png
    801
    691
    media_image1.png
    Greyscale
wherein a total charge transfer resistance within the anode is at least proportional to a radial location within the anode and increases continuously for at least a portion of the anode (see “swelling nuggets 44 along the central portion of anode 24… concentrate the high density zinc powder at the outer peripheral region of anode 24… At the outer peripheral region of the cell is an increased concentration of zinc particles”, Col. 5, lines 12-50, Fig. 5 – the charge transfer resistance of the electrode depends on a number of factor including the composition, size, shape, and density and arrangement of the electrode.  With respect to that, Urry shows that its active material composition concentration is highest at the separator 22 and lowest at the current conductor in the center.  The gelling agent 44 is distributed in mostly in the center of the anode.  The gelling agent of Urry is used as to increase the viscosity or contact between zinc particle which leads to better electrical conductivity and improve electrical discharge.  Thus, it is not a material used to decrease conductivity but actually to enhance the electrical conductivity.  Thus, it would be inherent in the disclosure of Urry that the highest conductivity or lowest charge resistance is at the center as to carry the charge to the current conductor while the lowest conductivity is at the separator where there is less gelling agent.)
Regarding the limitation “… the first anode formulation comprises a higher concentration of a first surfactant compared to the second anode formulation…”, Urry discloses that the first formulation of the anode comprising of mostly anode mix with electrolyte being absorbed in the second formulation of the anode.  While Urry does not disclose that additional additive can be added to the anode mix, Urry does not disclose whether the anode mix discloses a first surfactant or that the electrolyte does or does not disclose a certain amount of the same or other electrolyte.
In the same field of endeavor, Durkot also discloses an alkaline cell having zinc anode (Abstract) similar to that of Urry.  Durkot further discloses that the anode mix can include additive such as such as phosphate ester-based surfactant [0050, 0095] or phosphate ester, an ionic surfactant or a nonionic surfactant, as a gassing inhibitor [0109] to the anode mixture.  Thus, an anode mix of Urry can incorporate a phosphate ester surfactant as taught by Durkot which would make the 1st formulation or the first anode portion to comprise higher of a first surfactant compared to the second anode formulation which comprises of mostly electrolyte as explained above.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate an additive such as phosphate ester surfactant to the anode mix of Urry as taught by Durkot as to improve the wettability of the anode mixture and forming homogenous dispersions thereby avoiding agglomeration or flocculation of the particles [0102].  

	Urry discloses the first anode portion is separated from the second anode portion by a characteristic gradient between the first anode portion and the second anode portion (see “swelling nuggets 44 along the central portion of anode 24… concentrate the high density zinc powder at the outer peripheral region of anode 24… Centrifuge the cell to disperse the zinc powder to the peripheral region of the anode cavity… At the outer peripheral region of the cell is an increased concentration of zinc particles”, Col. 5, lines 12-50, Fig. 5).
As to Claim 5:
	Urry discloses the characteristic gradient comprises the first anode formulation and the second anode formulation, and
wherein the proportion of the first anode formulation to the second anode formulation is at least substantially proportional to a radial location within the anode (see “swelling nuggets 44 along the central portion of anode 24… concentrate the high density zinc powder at the outer peripheral region of anode 24… Centrifuge the cell to disperse the zinc powder to the peripheral region of the anode cavity… At the outer peripheral region of the cell is an increased concentration of zinc particles”, Col. 5, lines 12-50, Fig. 5).
As to Claim 6:
	Urry discloses the characteristic gradient is continuous between the central portion of the anode and the anode outer surface (see “swelling nuggets 44 along the central portion of anode 24… concentrate the high density zinc powder at the outer peripheral region of anode 24… Centrifuge the cell to disperse the zinc powder to the peripheral region of the anode cavity… At the outer peripheral region of the cell is an increased concentration of zinc particles”, Col. 5, lines 12-50, Fig. 5).
As to Claim 7:
(see “swelling nuggets 44 along the central portion of anode 24… concentrate the high density zinc powder at the outer peripheral region of anode 24… Centrifuge the cell to disperse the zinc powder to the peripheral region of the anode cavity… At the outer peripheral region of the cell is an increased concentration of zinc particles”, Col. 5, lines 12-50, Fig. 5).
As to Claim 15:
	Urry discloses an anode defining an anode outer surface and a central portion (see Col. 5, lines 12-50, Fig. 5), wherein the anode comprises:
a first anode portion defining the anode outer surface, wherein the first anode portion consists of a first anode formulation having a first charge transfer resistance (see Col. 5, lines 12-50, Fig. 5); and
a second anode portion located at the anode central portion, wherein the second anode portion consists of a second anode formulation having a second charge transfer resistance that is lower than the first charge transfer resistance (see “swelling nuggets 44 along the central portion of anode 24… concentrate the high density zinc powder at the outer peripheral region of anode 24… Centrifuge the cell to disperse the zinc powder to the peripheral region of the anode cavity… At the outer peripheral region of the cell is an increased concentration of zinc particles”, Col. 5, lines 12-50, Fig. 5; see “anode 24 is a gel type anode... formed of nonamalgamated zinc powder, a gelling agent, and all other additives… viscosity binder… polyacrylic acid… anode additives may include corrosion preventives such as sodium silicate and indicium hydroxide… “, Col. 3, lines 13-25 – note that since the applicant does not disclose any specific charge transfer resistance, the disclosure of the above materials in the composition that has a radial concentration reads on the recited limitation); and
wherein a total charge transfer resistance within the anode is at least proportional to a radial location within the anode and increases continuously for at least a portion of the anode (see “swelling nuggets 44 along the central portion of anode 24… concentrate the high density zinc powder at the outer peripheral region of anode 24… At the outer peripheral region of the cell is an increased concentration of zinc particles”, Col. 5, lines 12-50, Fig. 5 – the charge transfer resistance of the electrode depends on a number of factor including the composition, size, shape, and density and arrangement of the electrode.  With respect to that, Urry shows that its active material composition concentration is highest at the separator 22 and lowest at the current conductor in the center.  The gelling agent 44 is distributed in mostly in the center of the anode.  The gelling agent of Urry is used as to increase the viscosity or contact between zinc particle which leads to better electrical conductivity and improve electrical discharge.  Thus, it is not a material used to decrease conductivity but actually to enhance the electrical conductivity.  Thus, it would be inherent in the disclosure of Urry that the highest conductivity or lowest charge resistance is at the center as to carry the charge to the current conductor while the lowest conductivity is at the separator where there is less gelling agent.)
Regarding the limitation “… the first anode formulation comprises a higher concentration of a first surfactant compared to the second anode formulation…”, Urry discloses that the first formulation of the anode comprising of mostly anode mix with electrolyte being absorbed in the second formulation of the anode.  While Urry does not disclose that additional additive can be added to the anode mix, Urry does not disclose whether the anode mix discloses a first surfactant or that the electrolyte does or does not disclose a certain amount of the same or other electrolyte.
In the same field of endeavor, Durkot also discloses an alkaline cell having zinc anode (Abstract) similar to that of Urry.  Durkot further discloses that the anode mix can include additive such as such as phosphate ester-based surfactant [0050, 0095] or phosphate ester, an ionic surfactant or a nonionic surfactant, as a gassing inhibitor [0109] to the anode mixture.  Thus, an anode mix of Urry can incorporate a phosphate ester surfactant as taught by Durkot which would make the 1st formulation or the first anode portion to comprise higher of a first surfactant compared to the second anode formulation which comprises of mostly electrolyte as explained above.

As to Claim 17:
	Urry discloses the first anode portion is separated from the second anode portion by a characteristic gradient between the first anode portion and the second anode portion (see “swelling nuggets 44 along the central portion of anode 24… concentrate the high density zinc powder at the outer peripheral region of anode 24… Centrifuge the cell to disperse the zinc powder to the peripheral region of the anode cavity… At the outer peripheral region of the cell is an increased concentration of zinc particles”, Col. 5, lines 12-50, Fig. 5).
As to Claim 18:
	Urry discloses the characteristic gradient comprises the first anode formulation and the second anode formulation, and wherein the proportion of the first anode formulation to the second anode formulation is at least substantially proportional to a radial location within the anode (see “swelling nuggets 44 along the central portion of anode 24… concentrate the high density zinc powder at the outer peripheral region of anode 24… Centrifuge the cell to disperse the zinc powder to the peripheral region of the anode cavity… At the outer peripheral region of the cell is an increased concentration of zinc particles”, Col. 5, lines 12-50, Fig. 5).
As to Claim 19:
	Urry discloses the characteristic gradient is continuous between the central portion of the anode and the anode outer surface (see “swelling nuggets 44 along the central portion of anode 24… concentrate the high density zinc powder at the outer peripheral region of anode 24… Centrifuge the cell to disperse the zinc powder to the peripheral region of the anode cavity… At the outer peripheral region of the cell is an increased concentration of zinc particles”, Col. 5, lines 12-50, Fig. 5).
As to Claim 20:
	Urry discloses a quantity of the first anode composition exceeds a quantity of the second anode composition within the anode (see “swelling nuggets 44 along the central portion of anode 24… concentrate the high density zinc powder at the outer peripheral region of anode 24… Centrifuge the cell to disperse the zinc powder to the peripheral region of the anode cavity… At the outer peripheral region of the cell is an increased concentration of zinc particles”, Col. 5, lines 12-50, Fig. 5).
Claims 2-3, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Urry in view of Durkot, as applied to Claim 1 and 15 above, and in further view of Chalilpoyil et al., US 5401590 (hereinafter, Chalilpoyil).
As to Claims 2-3 and 16:
	Urry discloses additives such as a gelling agent and all other additives such as viscosity binder (polyacrylic acid) and corrosions preventives (sodium silicate, indicium hydroxide), which is reasonably interpreted as charge transfer assistance material (see Col. 3, lines 13-25), but Urry does not disclose that a second surfactant in the second anode formulation is higher than the first surfactant and that they both are different surfactant such as sulfonate.
	As noted above, Durkot discloses that an anode mix of Urry can uses an additive such as a phosphate ester surfactant, but Durkot does not disclose that the second anode formulation which comprises mostly of electrolyte would comprise mostly of a second different surfactant.
	 In the same field of endeavor, Chalilpoyil also discloses an alkaline battery having zinc as an anode active material (abstract) similar to that of Urry.   Urry teaches that electrolyte such as the one in the anode mix can comprise a surfactant containing sulfonate which can have the effect of lowering 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate an electrolyte having a second different surfactant such as sulfonate as taught by Chalilpoyil into the anode mix of Urry as to lower the electrolyte resistance as well as to important better wetting characteristics (Col. 2, lines 62-Col. 3, lines 8). 
As to Claims 21-22:
	Urry does not disclose specific surfactant, but does disclose that additive can be added.  
Durkot discloses that the anode mix containing additive such as surfactants including phosphate ester [0050, 0095, 0109] and Chalilpoyil teaches that electrolyte in the anode mix can comprise surfactant containing sulfonate  to lower electrolyte resistance (Col. 2, lines 62-Col. 3, lines 8).  
Thus, the first anode formulation containing the zinc mix comprising little of the electrolyte would have higher amount of the first phosphate ester surfactant while the second anode formulation (in the center of the anode) containing mostly electrolyte would have the sulfonate surfactant dissolved in the electrolyte.
	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate the specific surfactant as taught by Durkot and Chalilpoyil to the anode mix and the electrolyte of Urry as Durkot teaches that additive such as phosphate ester surfactant can be added to the anode mix as to improve the wettability of the anode mix and aid in forming homogenous dispersions while Chalilpoyil teaches that adding sulfonate surfactant tot eh electrolyte can   lower the electrolyte resistance as well as to important better wetting characteristics (Col. 2, lines 62-Col. 3, lines 8).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 15-22 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter (i.e., Urry not teaching surfactant and Wei reference) specifically challenged in the argument.
As noted above, Durkot and Chalilpoyil references have been added to the 103 rejection as to address the newly added limitation regarding the concentration difference between the first and second surfactant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723